DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 6/9/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, cited in the office action of 2/2/2022, are moot.
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the references themselves and the knowledge generally available to one of ordinary skill in the art provide some teaching, suggestion, or motivation to combine the Keranen and Moaddeb references. Keranen states that its outer covering can be constructed from different types of materials that have varying properties, which can be selected to improve the repair of the heart valve (paras. 0105, 0109). Moaddeb, within the same field of endeavor as Keranen, as they are both directed towards heart valve repair, also states that its outer covering can be made from a variety of materials, including metal alloys (paras. 0136, 0184). As the prior art allows for the outer covering to comprise different materials and characteristics, it is maintained that one of ordinary skill in the art would recognize that the material of the outer covering of Keranen can be replaced with the outer covering material of Moaddeb, as would be needed to provide the implant with the desired mechanical characteristics needed to suit the implantation site.
The feature of an outer covering comprising a mesh of strands and comprising a metal alloy is well known to one of ordinary skill in the art (please see para. 0051 of US Pub. No. 2009/0036979; para. 0238 of US Pub. No. 2010/0161047; and para. 0354 of US Pub. No. 2011/0166649 for further examples of this feature available to one of ordinary skill in the art). The practice of replacing one type of implant material for another is also well known in the art and would have been carried out with a reasonable expectation of success, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. 
The Applicant has also not provided any evidence to support the assertion that one of ordinary skill in the art would not combine the Keranen and Moaddeb references. Objective evidence, which must be factually supported by an appropriate affidavit or declaration to be of probative value, includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen (US Pub. No. 2010/0145440) in view of in view of Moaddeb et al. (US Pub. No. 2007/0135913; hereinafter Moaddeb).
Keranen teaches the following regarding claim 17: an annuloplasty implant comprising: a catheter deliverable ring (Figs. 2-4, 14a-14b; paras. 0042, 0121) comprising an inner core (42, 44) of a shape memory material (para. 0105) and an outer covering (50, 52) arranged radially outside the inner core to cover at least part of the inner core (Figs. 14a-14b), said outer covering comprising a mesh of strands (paras. 0030, 0109) wherein: said catheter deliverable ring has an elongated delivery configuration for advancement in a catheter and an implanted shape assuming a predefined coiled configuration with first (42) and second (44) support members for positioning at a heart valve annulus (Figs. 2-4, 14a-14b; paras. 0121-0124, 0133-0134), the first and second support members being adapted to be arranged on opposite sides of native heart valve leaflets to pinch the leaflets (Figs. 14a-14b; paras. 0121-0124, 0129-0134); the outer covering is resilient to conform to the inner core during movement of the shape memory material (paras. 0121-0124, 0129-0134).
 Regarding claims 17 and 25, Keranen teaches the limitations of the claimed invention, as described above. However, it does not recite the first material of the outer cover comprising a metal alloy; and a second material of the inner core comprising a metal alloy. Moaddeb teaches an annuloplasty implant comprising an inner core made of a metal alloy material and an outer cover made of a metal alloy material (para. 0184), for the purpose of providing the implant with the desired mechanical characteristics and resiliency needed to suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the materials of the inner core and the outer covering of Keranen to comprise metal alloys, as taught by Moaddeb, in order to provide the device with the desired strength and resiliency needed to suit its implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, replacing one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Keranen teaches the following regarding claim 18: the annuloplasty implant of claim 17, wherein the mesh of strands conforms to the shape of the inner core (Figs. 14a-14b).  
Keranen teaches the following regarding claim 19: the annuloplasty implant of claim 18, wherein the mesh of strands is adapted to follow the movement of the shape memory material (Figs. 14a-14b; paras. 0132-0134).  
Keranen teaches the following regarding claim 20: the annuloplasty implant of claim 17, wherein the mesh of strands has a surface roughness for the formation of endothelia cells over the annuloplasty implant (paras. 0030, 0109).  
Keranen teaches the following regarding claim 21: the annuloplasty implant of claim 20, wherein the mesh of strands has a predefined surface roughness to start endothelialization within a set time period (paras. 0030, 0109).  
Keranen teaches the following regarding claim 22: the annuloplasty implant of claim 17, wherein the outer covering covers the first and second support members (Figs. 14a-14b).  
Keranen teaches the following regarding claim 23: the annuloplasty implant of claim 17, wherein the outer covering covers the entire inner core in a longitudinal direction of the annuloplasty implant (Figs. 14a-14b).  
Keranen teaches the following regarding claim 26: the annuloplasty implant of claim 17, wherein the inner core comprises a second material (paras. 0103, 0141), wherein the second material is different from the first material (paras. 0103-0105, 0109, 0141).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774